IN THE SUPREME COURT OF THE STATE OF NEVADA


                 COMSTOCK RESIDENTS                                     No. 83463
                 ASSOCIATION; AND JOE MCCARTHY,
                 Appellants,
                 vs.
                                                                              LE
                 LYON COUNTY BOARD OF                                     SEP 1.6 2022
                 COMMISSIONERS; AND COMSTOCK
                                                                                   A. BROWN
                 MINING INCORPORATED,                                         S .1 REM C URT

                 Respondents.                                               E U   'LEW(



                        ORDER AFFIRMING IN .PART, REVERSING IN PART, AND
                                           REMANDING
                           This is an appeal from a district court postjudgment order
                awarding attorney fees an.d costs.     Third judicial District Court, Lyon
                County; Robert E. :Estes, judge.

                             Appellants Comstock :Residents Association and joe McCarthy
                (collectively, CRA) brought a complaint for declaratory and injunctive
                relief/petition fo.r judicial review against the :Lyon County Board of
                Commissioners (the Board) and respondent Comstock Mining :Inc. (CMI), in
                2013.    The complaint challenged the Board's decision to grant CMI's
                application to amend the master plan for Lyon County. The amendment
                would change land use designations and zonin.g within Silver City to allow
                CMI to mine in the area with a special use permit.         CRA all.eged the
                following causes of action: (1) violation of Nevada's open meeting laws, (2)
                denial of due process, (3) abuse of discretion, and. (4) violation of N.R.S
                278.220.   After lengthy litigation spanning eight years, CMI. ultimately
                prevailed on a.1.i claims and filed a motion for attorney fees and costs. The
                district court granted the motion, awarding $201,580.00 in attorney fees
                and $1,571.47 in costs, totaling $203,151..47.     CRA now appeals that
SUPREME COURT
       OF
    NEVADA


OM 1947A
                                                                                      q07-
                         decision, contending that the district court erred in awarding attorney fees

                         under NRS 278.0237 and NRS 1.8.01.0, and arguing that even if CM! was

                         entitled to attorney fees, the district court erred because it failed to niake

                         any Brunzelll find.ings.

                         The district court erred in awarding attorney fees under NRS 278.0237(2)
                         but did not err in awarding attorney fees under NRS 18.010(2)(b)
                                      "[A]ttorney[i fees are not recoverable absent a statute, rule or

                         contractual provision to the contrary." .Rowland v. Lepire, 99 Nev. 308, 315,

                         662 P.2d 1.332, :1336 (1983).    When eligibility for an attorney fee award

                         depends on interpretation of a statute or court rule, the district court's

                         decision is reviewed de novo. Logan v. Abe, 1.31. Nev, 260, 264, 350 .P. 3d

                         1.1.39, 1.141. (201.5).   .Here, we conclude that while the district court

                         erroneously awarded attorney fees to CMI. under NRS 278.0237(2), fees

                         were proper under NRS 18.01.0(2)(b).

                                      NRS 278.0233(1.) allows "[aljny person who has any ri.ght, title

                         or interest in real. property," and who has filed a legally required application

                         for a permit, to sue the agency reviewing the application under certain.

                         circumstances.     If that party prevails, then the court may award them

                         attorney fees under NRS 278.0237(2).         CM.1 was not aggrieved by the
                         decision and did not file suit, so the possibility of attorney fees under NRS

                         278.0237(2) was not available to it. MGM Mirage v. Nev. Ins. Guar. Ass'n,

                         125 Nev. 223, 228-29, 209 P.3d 766, 769 (2009) ("[W] hen the language of a

                         statute is plain and unambiguous . . . this court sh.ou.ld not construe that




                               1.Brunzell v. Golden Gate Nat'l .Bank, 85 Nev. 34.5, 349 4,55 P.2d 31., 33
                         (1969) (detailing factors tb.e district court shoul.d consider when awarding
                         attorney fees).
SUPREME COURT
         OF

      NEVADA


              , I44r5"
                                                                2
1.01 I947A
statute otherwise."). Thus, the district court erred in awarding attorney

fees to CMI. under NRS 278.0237(2).

             However, under NRS 1.8.010(2)(b), a district court may award

"attorney[ l fees to a prevailing party . . . [w]ithout regard to the recovery

sought, when the court finds that the claim . . . of the opposing party was

brought o.r mai.ntained without reasonable ground or to harass the

prevailing party."     "Although a district court has discretion to award
attorney fees under NRS 18.01.0(2)(b), there must be evidence supporting

the district court's finding that the claim or defense was unreasonable or

brought to harass." Frederic & Barbara Rosenberg Living Tr. v. MacDonald

Highlands Realty, LLC, 1.34 Nev. 570, 580-81., 4.27 P.3d 1.04., 1.13 (2018)

(quoting I3ower v. Harrah's Laughlin, Inc., 1.25 Nev. 470, 493, 215 P.3d 709,

726 (2009) modified on other grounds).

             Here, all causes of action in CRA's complaint were only properly

pursued as to the Board, not CMI as none of the causes of acti.on are even

legally cognizable against CMI. The first cause of action fbr violation of

Nevada's open meeting laws could not have been brought against CMI, as
it can only be brought against a public body. See NRS 241.01.6(1.) ("The

meeti.ngs of a public body . . . are subject to the provis:ions of this chapter.");

NRS 241.01.5(4)(a) (defining "public body," in part, as "[alny administrative,

advi.sory, executive or legislative body of the State or a local government

consisting of at least two persons which expends or disburses or is supported.

in whole or in part by tax revenue       .").   The second cause of action. for

denial of due process likewise must be brought against the state. See U.S.

Const. ame.n.d.         § 1 (providing that no state "shall... deprive any

person of life, liberty, or property, w.ithout due process °flaw"); Nev. Const.

art. 1., § 8 (same). The third cause of action for abuse of discretion also could




                                        3
                not have been brought against CMI, as the discretionary act was the Board's
                granting of CM.I's application. See Cty. of Clark v. Doumani, 114 Nev. 46,
                53, 952 P.2d 1.3, 17 (1998) ("The grant or denial of a rezoning request i.s a
                discretionary act."), superseded. by statute on other grounds as stated in
                Scenic Nev., Inc. v. City of Reno, No. 80644, 2021. WIL 1978360 at *1. (Nev.
                May 17, 2021.) (Order of Affirmance). Finally, the fourth cause of action for
                violation of NRS 278.220 could not have been broug.h.t against CMI., because
                NRS 278.220 regulates the .Board or the "governing body."
                             Because CRA did not have reasonable grounds to bring or
                maintain its claims against CM.1., we conclude that the distri.ct court
                properly determined CM1., as the prevailing party, was entitled to attorney
                fees under NRS 18.010(2)(b).
                The district court abused its discretion in failing to make sufficient findings
                regarding the Brunzell factors
                            "We review an award of attorney fees for an abuse of discretion."
                Logan, 131 Nev. at 266, 350 P.3d at 1143. While the failure to make explicit
                findin.gs as to the .Brunzell factors is not a per se abuse of discretion, "the
                district court [must" demonstrate that it considered the requi.red factors,
                and the award must be supported by substantial evidence."           ME.1-GSR
                Holdings, LLC v. Peppermill Casinos, Inc., 1.34 Nev. 235, 245, 416 .P.3d 249,
                258-59 (2018) (quoti.ng Logan, 1.31 Nev. at 266, 350 P.3d at 1143)). .H.ere,
                although the district court stated that it considered the Brunzell factors, it
                failed to make any explicit findings.      Further, a review of the record
                demonstrates only general and conclusory affidavits supporting CM.I.'s
                request for attorney fees. Because we are unable to discern whether the
                award of attorney fees was supported by substantial evidence, we reverse
                that portion of the district court's order and remand for the district court to
                conduct further Brunzell analysis. Accordingly, we
SUPREME COURT
        OF
     NEVADA

                                                      4
10) 1947A
                            ORDER the judgment of the district court AFFIRMED IN
                PART, REVERSED IN PART, AND REMAND this matter to the district
                court for proceedings consistent with this order.



                                                                        J.
                                                   :Hardesty




                                                   Stiglich




                                                   :Herndon




                cc:   Chief judge, The Third Judicial District Court
                      Hon. Robert E. Estes, Senior judge
                      Leonard Law, :PC
                      john L. Marshall
                      Allison MacKenzie, Ltd.
                      Lyon County :District Attorney
                      Third :District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     5
r01 I947A